Detailed Action
Allowable Subject Matter
Claims 1-7, 9-11, 13, 21-29 are allowed.
The following is a statement of reasons for allowance.  Claims 21 and 26 incorporate subject matter from original claims 4 and 7 and are allowable for the same reasons those claims were indicated to be allowable in the non-final rejection.
Regarding claim 1, the prior art teaches forming cover layers for a combustor panel to based on the locations of particle build up in a baseline panel.  But the prior art does not teach that such cover layers (referred to in claim 1 as augmentation elements) must be of the same material as the base panel, as well as identical in geometry and location to a steady state build up of particles.  Thus, claim 1 is allowable.   
Claims 2-7, 9-11, 13, 22-25, and 27-29 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726